Citation Nr: 0734566	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In September of 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2007).

The Board notes that, on September 17, 2007, the veteran 
failed to appear for a scheduled video conference hearing 
before the undersigned Veterans Law Judge.  The appellant and 
his representative have neither given good cause for failure 
to appear nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2007).  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not 
related to service, and did not manifest to a compensable 
degree within one year of service.

2.  The veteran's current disability of tinnitus is not 
related to service.

3.  There is no competent medical evidence of asbestosis.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss (SNHL) be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.385, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2007).

3.  Claimed asbestosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  As to the issues of 
bilateral hearing loss and tinnitus, a January 2004 VA notice 
and duty to assist letter was sent prior to the initial AOJ 
decision in this matter.  This letter informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, what evidence he should 
provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

As to the issue of asbestosis, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter sent to the 
appellant on April 2003 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a statement of the case issued in August 2003 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's service medical records.  The claims file also 
contains VA examinations from the Birmingham VA Medical 
Center (VAMC) of July 2001, June 2004, April 2005 and private 
treatment records of March and April 2002 and October 2003.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the RO sent the veteran a Dingess letter in 
March 2006.  Because the service connection claims for 
bilateral hearing loss, tinnitus and asbestosis are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of personal statements and that of 
his daughter and brother.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Service connection for certain diseases, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service Connection for Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss that 
is etiologically related to acoustic trauma from serving as a 
metal smith in the Navy during World War II. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Service medical records from August 1941 through December 
1945 are negative for any complaints, treatment or diagnosis 
of hearing loss, although treatment for other ailments is 
noted.  Service entry examination of October 1943 and 
separation examination of December 1945 indicate the 
veteran's hearing was normal on the 15/15 whisper voice 
tests.

The veteran contends that he first noticed a hearing loss 
when he was age 40.  In support of his contentions, the 
veteran maintains that he contracted a fungus in his ear 
during his last three to six months in service for which he 
was treated in sick bay, and that he also operated a jack 
hammer for a three week period.  He did not report the fungus 
when he separated from service because he did not want any 
delays in going home and he did not think it would develop 
into a problem.  

A VA audiological examiner of June 2004, who had reviewed the 
claims file, reported that the veteran was in the Reserves 
for four to five years as a ship fitter, which involved 
welding and soldering in the boiler room, which was noisy.  
The examiner reported that the veteran worked for a steel 
company after service for 34 years and that he did not have 
ear protection when it became available.

On the audiological evaluation of June 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
70
85
LEFT
30
15
70
70
100

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 72 percent in the left ear.  
These audiological results are consistent with bilateral 
hearing loss, since they indicate auditory thresholds of 
40 decibels or greater in three of the frequencies for each 
ear, and they indicate speech recognition scores below 
94 percent in both ears using the Maryland CNC Test.   The 
audiologist opined that since the veteran did have 
significant noise exposure after the military in that he 
worked for a steel company for 34 years and he did not report 
significant problems with his hearing until about age 40, it 
was felt that the veteran's time in the military was not a 
significant factor in his current hearing loss.

In this case, in addition to the absence of evidence of 
hearing loss in service, the evidence is negative for post-
service complaints, treatment, or findings regarding hearing 
loss until 2004, which is, notably, 59 years after service 
separation, although the veteran stated he first began to 
notice a decrease in hearing when he was age 40.  
Additionally, there is no evidence of hearing loss 
manifesting to a compensable degree within a year of service.  
For this reason, service connection for hearing loss as a 
presumptive disease is not warranted.  38 C.F.R. 3.307(a)(3).  
There is evidence weighing in favor of the veteran's claim 
for bilateral hearing loss and evidence weighing against the 
veteran's claim for bilateral hearing loss.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since November 2003 that 
his currently diagnosed hearing loss was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for bilateral hearing loss and the 
absence of post-service evidence of any complaints, findings, 
or treatment for bilateral hearing loss until 59 years after 
service.   Also weighing against the veteran's claim is the 
VA examination opinions of June 2004 that there is no medical 
nexus between the veteran's bilateral hearing loss and his 
service.

After a review of all the evidence of record, the Board finds 
that the negative evidence outweighs the positive evidence of 
the veteran's currently diagnosed bilateral hearing loss 
being related to service, and did not manifest to a 
compensable degree within one year of service separation.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Tinnitus

The veteran contends that he has tinnitus that is 
etiologically related to acoustic trauma from serving as a 
metal smith in the Navy during World War II. 

Service medical records from August 1941 through December 
1945 are negative for any complaints, treatment or diagnosis 
of tinnitus, although treatment for other ailments is noted.

The veteran states that he first noticed tinnitus when he was 
age 40, that it is constant; that it is 3 on a scale of 1 to 
5, with 5 being the worst; that he experiences it as a 
cricket-like sound, but he is not sure if it interrupts his 
sleep or concentration.  A VA audiological examination for 
tinnitus performed in July 2006 by the same VA audiologist 
who examined the veteran's ears in June 2004 for hearing 
loss, opined that the veteran's tinnitus first began at age 
40, some 25 years after he separated from service.

In this case, in addition to the absence of evidence of 
tinnitus in service, the evidence is negative for post-
service complaints, treatment, or findings regarding tinnitus 
until 2004, which is, notably, 59 years after service 
separation.  There is evidence weighing in favor of the 
veteran's claim for tinnitus, and evidence weighing against 
the veteran's claim for tinnitus.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since November 2003 that 
his currently diagnosed tinnitus was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for tinnitus and the absence of post-
service evidence of any complaints, findings, or treatment 
for tinnitus until 59 years after service.  Also weighing 
against the veteran's claim is the VA examination opinion of 
July 2006.

After a review of all the evidence of record, the Board finds 
that the negative evidence outweighs the positive evidence 
and veteran's currently diagnosed tinnitus is not related to 
service, and did not manifest to a compensable degree within 
one year of service separation.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




Service Connection for Asbestosis

The veteran contends that he has asbestosis that is 
etiologically related to his service as a metal smith and 
shipfitter in the Navy during World War II.  

Service medical records from August 1941 through December 
1945 are negative for any complaints, treatment or diagnosis 
of asbestosis, although treatment for other ailments is 
noted.

In various statements from 2001 through 2004, the veteran has 
stated that he developed asbestosis from working as a 
shipfitter in the Navy, even though he was classified as a 
metal smith, and when he served in the Reserves as a welder.  
The veteran denies that his work for a steel company until he 
retired in 1991 caused abestosis.  The veteran's brother's 
statement of August 2002 indicates that he knew of and 
observed his brother performing duties as a shipfitter and 
medalsmith, which included welding with asbestos coat rods, 
burning and wrapping asbestos.  In January 2004, the 
veteran's daughter stated that her father was hospitalized 
for a respiratory condition when she was a child.

The evidence for the veteran's claim includes his statements 
and that of his brother that he has asbestosis; however, the 
Board notes that the veteran and his family members are not 
competent to render a medical diagnosis.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Board notes an October 1997 private examination, 
apparently performed in anticipation of asbestosis 
litigation, includes pre-service employment as a laborer for 
an aircraft company, and post-service employment as an 
ironworker and boilermaker.  In this examination, the 
physician found diffuse interstitial pattern in the lung 
parenchyma, consisting of small, irregular linear opacities 
in the periphery of the lower lung zones bilaterally, of size 
and shape S/S, profusion of 1/0.  Examination of the pleural 
surfaces demonstrated circumscribed pleural thickening, seen 
in profile along the lateral thoracic walls, width B, extent 
2 bilaterally.  No infiltrates, effusions or masses were 
present.  The upper lung zones were slightly hyperlucent.  
There were few scattered calcified nodules within the upper 
lung zones.  The trachea was midline and the cardiac 
silhouette was at the upper limits of normal for size.  The 
hilar structures were unremarkable and there were no other 
significant intrathoracic findings.  The examiner diagnosed 
pleural and parenchymal changes consistent with pulmonary 
asbestosis, given the sufficient environmental exposure 
history and adequate latent period.

The competent medical evidence against the veteran having a 
current diagnosis of asbestosis includes a VA examination of 
July 2001 which found expiratory wheezes and very poor 
expansion of the lungs.  There were a few scattered crackles.  
The July 2001 physician diagnosed the veteran with chronic 
obstructive pulmonary disease secondary to asbestosis, 
severe, and on home oxygen.  However, this same physician in 
a September 2001 addendum indicated that x-ray findings did 
not support a diagnosis of asbestosis.   In April 2002, a 
private physician indicated the veteran's history of 
pulmonary asbestosis with no significant fibrosis on the 
chest; however, the Board notes that another private 
physician of March 2002 opined that asbestosis was only a 
diagnosis of the veteran and not supported by the x-ray 
report.  A VA examination of April 2005, based upon review of 
the claims' file, reported no acute lung disease and that an 
x-ray and pulmonary test did not support a diagnosis of 
asbestosis.  The Board finds that collectively, these reports 
do not support a diagnosis of asbestosis.  

In weighing the evidence for and against a current diagnosis 
of asbestosis, the Board finds that the evidence against, 
namely conflicting private medical opinions which 
counterbalance each other as neutral, and another private 
examination of 1997, which is ten years old and made without 
benefit of review of the claim's file, are outweighed by more 
current VA medical opinions, made with review of the claim's 
file that do not find a current diagnosis.
 
Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for asbestosis.  For these reasons, the Board 
finds the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


